UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2015 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-34751 National American University Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 83-0479936 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 S. Highway 16 Rapid City, SD (Zip Code) (Address of principal executive offices) (605) 721-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£(Do not checkif a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£ NoR As of December 31, 2015, 24,121,879 shares of common stock, $0.0001par value were outstanding. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Unaudited Condensed Consolidated Balance Sheet as of November 30, 2015 and Condensed Consolidated Balance Sheet as of May 31, 2015 4 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three and six months ended November 30, 2015 and November 30, 2014 5 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the six months ended November 30, 2015 and November 30, 2014 6 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2015 and November 30, 2014 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM 4. CONTROLS AND PROCEDURES 34 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 34 ITEM 1A. RISK FACTORS 34 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 35 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 36 ITEM 4. MINE SAFETY DISCLOSURES 36 ITEM 5. OTHER INFORMATION 36 ITEM 6. EXHIBITS 37 -2- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. -3- NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AS OF NOVEMBER 30, 2 CONSOLIDATED BALANCE SHEET AS OF MAY 31, 2015 (In thousands, except share and per share amounts) November 30, May 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale investments Student receivables — net of allowance of $1,345 and $1,583 at November 30, 2015 and May 31, 2015, respectively Other receivables Income taxes receivable 0 Deferred income taxes Prepaid and other current assets Total current assets Total property and equipment - net OTHER ASSETS: Condominium inventory Land held for future development Course development — net of accumulated amortization of $2,907 and $2,760 at November 30, 2015 and May 31, 2015, respectively Other Total other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of capital lease payable $ $ Accounts payable Dividends payable Income taxes payable 1 Deferred income Accrued and other liabilities Total current liabilities DEFERRED INCOME TAXES OTHER LONG-TERM LIABILITIES CAPITAL LEASE PAYABLE, NET OF CURRENT PORTION COMMITMENTS AND CONTINGENCIES (Note 9) STOCKHOLDERS' EQUITY: Common stock, $0.0001 par value (50,000,000 authorized; 28,417,499 issued and 24,324,391 outstanding as of November 30, 2015; 28,262,241 issued and 25,191,414 outstanding as of May 31, 2015) 3 3 Additional paid-in capital Retained earnings Treasury stock, at cost (4,093,108 shares at November 30, 2015 and 3,070,827 shares at May 31, 2015) ) ) Accumulated other comprehensive loss, net of taxes - unrealized loss on available for sale securities (4
